Exhibit 99.1 Contact: Gilad Yehudai CFO (972) 77-774-5060 gilady@radcom.com FOR IMMEDIATE RELEASE RADCOM RETURNS TO PROFITABILITY; CONTINUED MOMENTUM IN Q2; $5.4M REVENUES, $0.06 NON-GAAP EPS - Strong Backlog, Streamlined Execution Increase Visibility for Future Growth – - 7 Recent Wins in LTE – the Next Generation of Wireless Networks - TEL-AVIV, Israel – July 23, 2013 RADCOM Ltd. (RADCOM) (NASDAQ: RDCM), a leading service assurance provider, today reported a 59% year-over-year increase in revenues and a return to profitability for the second quarter ended June 30, 2013. In $ thousands Q2 2013 Q2 2012 Q1 2013 Revenues $ $ $ Gross margin 67
